DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.  

Priority
This application was filed on 07/28/2020. 

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/27/2021 and 11/10/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Bryan C. Wisecup on 04/06/2022 has been entered.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1-14) in the reply filed on 04/06/2022 is acknowledged.  Claims 15-20 were withdrawn by Applicant from further consideration as non-elected subject matter.   Claims 1-14 are under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the phrases “an intermediate hierarchical mesoporous beta zeolite comprising (a) a molar ratio of silicon to aluminum of less than 12.5, (b) a total pore volume of greater than or equal to 0.3 cm3/g, and (c) an average mesopore size of greater than 8 nm”; and “the hierarchical mesoporous beta zeolite comprising (e) a molar ratio of silicon to aluminum of greater than 12.5, (f) a total pore volume of greater than or equal to the total pore volume of the intermediate hierarchical mesoporous beta zeolite, and (g) an average mesopore size of greater than or equal to the average mesopore size of the hierarchical mesoporous beta zeolite”, wherein the term “comprising” is an inclusive open-ended transition phrase to include additional ingredients in a composition, or additional steps in a process.  The term “comprising” does not clearly define metes and bounds of the terms “an intermediate hierarchical mesoporous beta zeolite” and “the hierarchical mesoporous beta zeolite” in claim 1.  Therefore, claim 1 is indefinite.   Claims 2-14 depending on claim 1 are rejected accordingly.   The term “comprising” is interpreted as “having”.  
 
In terms of claim 4, the term “comprises” should be replaced with “has” as: wherein the ammonium salt solution has a molarity from 0.1 M to 1.0 M. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. ACS Omega, (2018), v.3, p.18935-18942. 

Applicant’s claim 1 is drawn to a method for producing a hierarchical mesoporous beta zeolite, the method comprising: mixing a beta zeolite with an aqueous metal hydroxide solution; heating the beta zeolite and the aqueous metal hydroxide mixture at a temperature of greater than or equal to 100 °C, wherein the heating causes desilication of the beta zeolite to produce a desilicated beta zeolite; contacting the desilicated beta zeolite with an ammonium salt solution to produce an intermediate hierarchical mesoporous beta zeolite comprising (a) a molar ratio of silicon to aluminum of less than 12.5, (b) a total pore volume of greater than or equal to 0.3 cm?/g, and (c) an average mesopore size of greater than 8 nm, wherein the contacting causes ion exchange of sodium ions with ammonium ions in the intermediate hierarchical mesoporous beta zeolite; and treating the intermediate hierarchical mesoporous beta zeolite with an acidic solution to produce the hierarchical mesoporous beta zeolite comprising (e) a molar ratio of silicon to aluminum of greater than 12.5, (f) a total pore volume of greater than or equal to the total pore volume of the intermediate hierarchical mesoporous beta zeolite, and (g) an average mesopore size of greater than or equal to the average mesopore size of the hierarchical mesoporous beta zeolite.  The term “comprising” is interpreted as “having”.

Zhang et al. discloses a method for producing a hierarchical mesoporous beta zeolite from beta zeolite without using organic structure-directing agent (OSDA-free) comprises hydrothermal desilication and recrystallization of beta zeolite.  The resulting hierarchical mesoporous beta zeolites contain larger mesopores and much better preservation of microporosity and acidity (Abstract at p.18935). Zhang et al. discloses a specific method of synthesizing the hierarchical mesoporous β-zeolite by reacting β-zeolite from Al(OH)3, and Ludox colloidal silica in NaOH solution using zeolite β seeds to produce a uniform dispersion of seeding crystals in the gel, wherein the molar composition of the starting synthesis gel was: 1SiO2:0.1425Al(OH)3:0.6NaOH:25H2O.  Finally, the hydrothermal synthesis was completed at 140 °C for 4 days.  The resulting β-zeolites were postsynthetic treated by 0.8M NH4NO3 at 80 °C for 2 h, and calcinated at 750 °C to afford β-zeolites NH4-form.  The β-zeolites NH4-form were then dealuminated by acid treatment in diluted HNO3 solution at 80 °C for 2 h, see (Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite, p.18940, right column). In addition, Zhang et al. discloses the hierarchical mesoporous β-zeolite NH4-form (entry #2) has Si/Al=4.6, less than 12.5; and the hierarchical mesoporous β-zeolite dealuminated (0.13M HNO3, entry #3) has Si/Al=13.8, greater than 12.5, see Table 1, p.18938.  Therefore, Zhang et al. anticipates claims 1 and 13-14.
In terms of claim 2, wherein increasing a molarity of the acidic solution, wherein increasing the molarity of the acidic solution increases a molar ratio of silicon to aluminum in the hierarchical mesoporous beta zeolite, see Figure 2, at p. 18938 of Zhang et al.
In terms of claim 3, wherein the ammonium salt solution comprises ammonium nitrate (NH4NO3), see “Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite”, p.18940, right column.
In terms of claims 4-5, Zhang et al. teaches triple ammonium exchange in 0.8 M NH4NO3 at 80 °C for 2h, see p.18940, right column. 
In terms of claims 6-7 and 9, Zhang et al. teaches the acidic solution comprises 0.13M nitric acid (HNO3), a mineral acid. 
In terms of claim 10, Zhang et al. teaches the β-zeolites NH4-form were then dealuminated by acid treatment in diluted HNO3 solution at 80 °C for 2 h, see (Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite, p.18940, right column).
In terms of claims 11-12, Zhang et al. teaches dealuminated OSDA-free b undergo the creation of hierarchical structures with peak mesopore sized of 20-30 nm, see left column, p.18939, and total pore volume of 0.40 cm3/g, BET is 691 m2/g, see Table 1, entry#3, p.18938.

Alternatively, claims 1-14 are subject to the following rejection:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ACS Omega, (2018), v.3, p.18935-18942 in view of Wang et al., Microporous and Mesoporous Materials, (2015), v.206, p.42-51.

Determination of the scope and content of the prior art (MPEP §2141.01)
Zhang et al. discloses a method for producing a hierarchical mesoporous beta zeolite from beta zeolite without using organic structure-directing agent (OSDA-free) comprises hydrothermal desilication and recrystallization of beta zeolite.  The resulting hierarchical mesoporous beta zeolites contain larger mesopores and much better preservation of microporosity and acidity (Abstract at p.18935). Zhang et al. discloses a specific method of synthesizing the hierarchical mesoporous β-zeolite by reacting β-zeolite from Al(OH)3, and Ludox colloidal silica in NaOH solution using zeolite β seeds to produce a uniform dispersion of seeding crystals in the gel, wherein the molar composition of the starting synthesis gel was: 1SiO2:0.1425Al(OH)3:0.6NaOH:25H2O.  Finally, the hydrothermal synthesis was completed at 140 °C for 4 days.  The resulting β-zeolites were postsynthetic treated by 0.8M NH4NO3 at 80 °C for 2 h, and calcinated at 750 °C to afford β-zeolites NH4-form.  The β-zeolites NH4-form were then dealuminated by acid treatment in diluted HNO3 solution at 80 °C for 2 h, see (Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite, p.18940, right column). In addition, Zhang et al. discloses the hierarchical mesoporous β-zeolite NH4-form (entry #2) has Si/Al=4.6, less than 12.5; and the hierarchical mesoporous β-zeolite dealuminated (0.13M HNO3, entry #3) has Si/Al=13.8, greater than 12.5, see Table 1, p.18938. 

Wang et al. discloses a method of desilication of β-zeolite to prepare hierarchical mesoporous β-zeolite (Abstract, p. 42).  Specifically, Wang et al. discloses β-zeolite was treated with a solution of 0.2 M NaOH, followed by exchanged into NH4-form, and calcinated at 823K (550 °C) for 5 h. The resulting β-zeolite was treated with 0.1 M HNO3 at 338K (65 °C) for 6 h, and calcinated for 3h, see “2.2 preparation of catalyst” at p. 43.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims 1 and 13-14 and Zhang et al. is that Zhang et al. does not specifically describe a preparation step starting a beta zeolite with an aqueous metal hydroxide solution as claimed in Applicant’s claim 1.  Instead, Zhang teaches starting with making zeolite β by reacting a mixture of Al(OH)3, and Ludox colloidal silica in NaOH solution, and zeolite β seeds to produce a uniform dispersion of seeding crystals in the gel to make the zeolite β in-situ in the presence of NaOH solution.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1 and 13-14 would have been obvious over Zhang et al.
 because the zeolite β was prepared in-situ in the first step of the process.  In addition,  Wang et al. also discloses that β-zeolite was treated with a solution of 0.2 M NaOH, followed by exchanged into NH4-form, and calcinated at 823K (550 °C) for 5 h. The resulting β-zeolite was treated with 0.1 M HNO3 at 338K (65 °C) for 6 h, and calcinated for 3h.  Therefore, both Zhang et al. and Wang et al. teaches using β-zeolite as a starting material for NaOH treatment to reduce the ratio of Si/Al.  
In terms of claim 2, wherein increasing a molarity of the acidic solution, wherein increasing the molarity of the acidic solution increases a molar ratio of silicon to aluminum in the hierarchical mesoporous beta zeolite, see Figure 2, at p. 18938 of Zhang et al.
In terms of claim 3, wherein the ammonium salt solution comprises ammonium nitrate (NH4NO3), see “Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite”, p.18940, right column.
In terms of claims 4-5, Zhang et al. teaches triple ammonium exchange in 0.8 M NH4NO3 at 80 °C for 2h, see p.18940, right column. 
In terms of claims 6-7 and 9, Zhang et al. teaches the acidic solution comprises 0.13M nitric acid (HNO3), a mineral acid. 
In terms of claim 10, Zhang et al. teaches the β-zeolites NH4-form were then dealuminated by acid treatment in diluted HNO3 solution at 80 °C for 2 h, see (Synthesis of OSDA-free β-zeolite and postsynthetic treatment of OSDA-free β-zeolite, p.18940, right column).
In terms of claims 11-12, Zhang et al. teaches dealuminated OSDA-free b undergo the creation of hierarchical structures with peak mesopore sized of 20-30 nm, see left column, p.18939, and total pore volume of 0.40 cm3/g, BET is 691 m2/g, see Table 1, entry#3, p.18938.


Conclusions
Claims 1-14 are rejected.
Claims 15-20 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731